EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Claims:

3. (Currently Amended) A computer-implemented method comprising: 
receiving, by one or more processors of a crowdfunding system from a plurality of venue computing devices, venue information and event information; 
receiving, by the one or more processors of the crowdfunding system, a request from a first group of a crowdfunding network to identify a set of candidate events from a plurality of events on the crowdfunding network; 
identifying the set of candidate events for the first group; 
populating at least one graphical user interface for the first group with event information associated with the set of candidate events selected for the first group; 
concurrently receiving from multiple groups that are mutually exclusive, pledge requests for a first event and at least one other event, the multiple groups including the first group and a second group, the pledge requests indicating that when the pledge's corresponding event books the group associated with the pledge request will be charged a ticket price to attend the pledge's corresponding event, and the pledge requests from the first group indicating that when any of the first group's pledged events book the pledge requests associated with each of the at least one other event associated with the first group will be deleted; 
ensuring that concurrently processing the pledge requests from the multiple groups for the plurality of events with a result that is an equivalent to that of being processed serially to eliminate race condition bugs by utilizing a critical section of a group-event sex count graph for the plurality of groups and the plurality of events; 
determining by the concurrent processing of the plurality of pledge requests to book the first event based on a number of males and a number of females associated with the pledge requests for the first event from the multiple groups in aggregate; 
ensuring no double bookings by automatically voiding the pledge requests associated with the first group for each of the at least one other event when the first event books.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL VETTER/           Primary Examiner, Art Unit 3628